DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This actions is in response to response filed on 4/6/2021.  This actions is final. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “detecting, from a plurality of sampling cycle sections, a sampling cycle section in which two or more of the acquired tracing data corresponding to the constituent elements simultaneously change” and “calculating change sequences of signals of the constituent elements simultaneously changing in the detected sampling cycle section”.  These limitation of detecting and calculating under its broadest reasonable interpretation, cover performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps form practically being performed in the mind.  Therefore claims 1 recites an abstract idea.
None of the additional elements integrate the judicial exception into a practical application.  The steps of “setting a plurality of constituent elements to be traced…” and “acquiring tracing data indicating a signal state….” Are nothing more than insignificant pre-solution activities and are mere data 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore the claim is not patent eligible.

Claim 4, claims “the outputting of the change sequence of the signals of the constituent elements includes outputting the calculated change sequence of the signals of the constituent elements as a indication according to a change in time”.  This is nothing more than insignificant post solution activity.  The outputting does not improve the functionality of a computer of to any other technology or technical field (See MPEP 2106.05(a)).

Claim 5, claims “the outputting of the change sequence of the signals of the constituent elements includes outputting a number corresponding to the calculated change sequence of the signals of the constituent elements”.  This is nothing more than insignificant post solution activity.  The outputting does not improve the functionality of a computer of to any other technology or technical field (See MPEP 2106.05(a)).

Claim 6, claims “the outputting of the change sequence of the signals of the constituent elements includes outputting the calculated change sequence of the signals of the constituent elements together with the trace data to a file”.  This is nothing more than insignificant post solution activity.  The outputting does not improve the functionality of a computer of to any other technology or technical field (See MPEP 2106.05(a)).

	Claim 7, claims “wherein the tracing apparatus is included in the PLC”.  The limitation does not integration the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.

	Claim 8, claims “wherein, for each of the positions of changes of the signals of the constituent elements, the position of the change of the signal is displaced from the start of the detected sampling cycling section by a length based on a approximate time from the start of the detected sampling cycling section until the signal change.”  This is nothing more than a well-known generic feature of outputting or displaying (See MPEP 2106.05(d)).  Accordingly the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

	Claim 9, “wherein on the display, the change sequence of the signal of the constituent elements in the detected sampling cycle section is indicated using arrows”.  Arrows, enlarging, bolding, highlighting etc. items in a display are well known generic features of outputting or displaying (See MPEP 2106.05(d)).  Accordingly the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but are moot due to amendment.  Please see above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199